RESOLUCIÓN
San Juan, Puerto Rico, a 15 de enero de 1988
De conformidad con nuestra orden de 30 de junio de 1987, *328se constituyen los siguientes Comités Asesores Permanentes dé la Conferencia Judicial de Puerto Rico:
I.Comité de Reglas de Evidencia
II.Comité de Reglas de Procedimiento Civil
III. Comité de Reglas de Procedimiento Criminal
IV. Comité de Reglas de Asuntos de Menores
I. Comité de Reglas de Evidencia
La encomienda y esfera de actividad de este comité será la siguiente:
1. Estudiar y revisar las Reglas de Evidencia para eva-luar la aplicación de este cuerpo de reglas en la administra-ción de la justicia.
2. Formular las enmiendas y recomendaciones que se es-timen necesarias para el mejoramiento del derecho probato-rio.
3. Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo sobre estos extremos.
II. Comité de Reglas de Procedimiento Civil
La encomienda y esfera de actividad de este comité será la siguiente:
1. Estudiar y revisar las actuales Reglas de Procedi-miento Civil, las disposiciones vigentes del Código de Enjui-ciamiento Civil y cualesquiera otras leyes procesales de na-turaleza civil.
2. Recomendar las enmiendas o modificaciones que con-sidere propias o necesarias para el mejoramiento de este cuerpo de reglas procesales y señalar aquellos aspectos pro-blemáticos que existan en su aplicación.
3. Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo sobre estos extremos.
*329III. Comité de Reglas de Procedimiento Criminal
1. Estudiar y revisar las Reglas de Procedimiento Criminal, las disposiciones vigentes del Código de Enjuiciamiento Criminal y cualesquiera otras leyes procesales de naturaleza criminal.
2. Recomendar las enmiendas o modificaciones a las Re-glas de Procedimiento Criminal que considere necesarias y convenientes para la mejor administración de la justicia criminal en Puerto Rico.
3. Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación con este asunto.
IV. Comité sobre Asuntos de Menores
La encomienda y esfera de actividad de este comité será la siguiente:
1. Evaluar el procedimiento judicial que rige la tramita-ción y disposición de Asuntos de Menores.
2. Considerar y revisar la nueva Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. see. 2201 et seq.), y las Reglas de Procedimiento para Asun-tos de Menores según adoptadas por el Tribunal Supremo.
3. Recomendar las enmiendas o cambios que consideren de rigor para mejorar y acelerar todos los procedimientos relacionados con menores cubiertos por la susodicha ley y reglamentación.
4. Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación con este asunto.
La integración de los miembros de estos comités será la siguiente:
I. Comité de Reglas de Evidencia
1. Hon. Elpidio Batista, Presidente
*3302. Hon. Gilberto Gierbolini
3. Hon. Priscila Curet Cuevas
4. Hon. Osvaldo Rivera Cianchinni
5. Hon. Fernando Torres
6. Hon. Pedro López Oliver
7. Ledo. Alberto Omar Jiménez
8. Ledo. Francisco Rosa Silva
9. Ledo. Ernesto L. Chiesa
10. Ledo. José A. Andréu García
11. Hon. Rafael Vega Figueroa
II. Comité de Reglas de Procedimiento Civil
1. Hon. Guillermo Arbona, Presidente
2. Hon. Ángel F. Rossy
3. Hon. Jeannette Ramos de Sánchez
4. Hon. Carlos de Jesús Rivera Marrero
5. Hon. José O. Resto Huertas
6. Hon. José L. Miranda de Hostos
7. Ledo. Alvaro Calderón
8. Ledo. Luis Sánchez Betances
9. Ledo. José Cuevas Segarra
10. Ledo. Rubén Rodríguez Antongiorgi
11. Ledo. José Enrique Otero
III. Comité de Reglas de Procedimiento Criminal
1. Hon. Crisanta Rodríguez, Presidente
2. Hon. Fernando Gierbolini
3. Hon. Aida Molinary
4. Hon. Géigel A. Torres Rivera
5. Hon. Carlos Rivera Martínez
6. Hon. Kalil Baco Viera
7. Leda. Dora Nevares-Muñiz
8. Ledo. Pedro Goyco Amador
*3319. Ledo. Joaquín Monserrate
10. Ledo. Manuel Martínez Umpierre
11. Ledo. Ismael Betancourt Lebrón
IV. Comité de Reglas de Menores
1. Hon. José Aponte Pérez, Presidente
2. Hon. William Phillippi
3. Hon. José R. Morán Ríos
4. Hon. Evelyn Hernández
5. Hon. Alma S. De León Ostolaza
6. Hon. Joyce Pagán
7. Leda. María Laura Colón
8. Ledo. Heriberto Quiñones Echevarría
9. Leda. Lucía Ferreira
10. Leda. Jocelyn López Vilanova
11. Leda. Ida Cardona
Lo acordó el Tribunal y certifica el Secretario.

Publíquese.

(Fdo.) Bruno Cortés Trigo

Secretario General